Citation Nr: 1743277	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with associated panic attacks and depression. 
 
2.  Entitlement to an evaluation in excess of 20 percent for a healed non-displaced fracture, second cervical vertebra with degenerative disc changes at C6-7 (cervical spine disability).

3.  Entitlement to an evaluation in excess of 20 percent for a post-operative fracture, right humerus with residuals (right shoulder disability). 

4.  Entitlement to an evaluation in excess of 10 percent for post-operative open reduction internal fixation (ORIF) fracture, right femur with tendonitis of the hip (right hip disability).

5.  Entitlement to an evaluation in excess of 10 percent for post-operative right knee anterior collateral ligament repair and positive Lachman's test, with mild degenerative joint disease. 

6. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1984 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2016, the Board remanded the appeal for additional development.  

The issue of TDIU is addressed in the decision below.  The additional issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities: PTSD, 50 percent disabling; right humerus, 20 percent disabling; cervical spine, 20 percent disabling; right knee, 10 percent disabling; right femur, 10 percent disabling; and scars of the right upper extremity, right thigh and right shoulder, each 10 percent disabling.  His combined rating is 80 percent.  

2.  The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities, with PTSD in particular, render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met for the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for: PTSD, 50 percent; right humerus, 20 percent; cervical spine, 20 percent; right knee, 10 percent; right femur, 10 percent; and scars of the right upper extremity, right thigh and right shoulder, each 10 percent disabling.  His combined rating is 80 percent.  Hence, he meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a) for the entire period.  Even so, to grant TDIU it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The evidence of record reveals that the Veteran had either completed or was near completion of an associate degree.  See September 2010 and January 2017 TDIU applications (VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability); see November 2016 VA PTSD examination report.  He had worked in various retail managerial type jobs until July 2009.  He has not been employed since then.  Id.  

In September 2009, the Veteran's treating VA psychiatrist reported that the Veteran was unemployable due to service-connected PTSD symptoms.  

In May 2010, the Veteran was afforded a VA PTSD examination.  As relevant, the Veteran reported that he last worked in July 2009.  He left work because of an increase in psychiatric symptoms.  The examiner commented that the Veteran would be expected to have major difficulty in most occupational settings.  He assessed the Veteran as having a Global Assessment of Functioning (GAF) score of 40.  Note, the GAF scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.  The examiner commented that the Veteran was having significant difficulty in school due to psychiatric symptoms and needed psychotropic medication.   

A July 2014 letter confirms that the Veteran was unsuccessful in his vocational rehabilitation and was discharged from the program.  

In October 2014, the Veteran's wife furnished a letter explaining why she believed further vocational rehabilitation efforts were likely to be unsuccessful.  She cited the frequency, severity and duration of the Veteran's various PTSD symptoms.  

In December 2015 and January 2017, Dr. H, a private psychiatrist, furnished letters stating that the Veteran was unemployable due to the severity of service-connected PTSD symptoms.   

The November 2016 VA PTSD examination report indicated that the Veteran's occupation and social impairment most closely approximated occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In this case, the medical opinions tend to indicate that the frequency, severity and duration of the Veteran's various PTSD symptoms render him unemployable.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  The authors of these favorable medical opinions are psychiatric experts and include a treating VA psychiatrist, a private psychiatrist and the June 2010 VA examiner.  Their opinions are highly persuasive due to the authors' expertise as well as their reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  As to the November 2016 VA PTSD examination report, it conflicts with the other favorable medical opinions and does not contain a sufficient explanation to counter the additional medical opinions suggestive of greater disability.  Consequently, the Board considers the November 2016 VA PTSD medical opinion to be of less probative weight than the favorable medical opinions.

In any event, the ultimate determination as to whether a TDIU is warranted is a legal and not medical one, and must take account of all of the medical and lay evidence.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  The above discussion reflects that the evidence is at least evenly balanced as to whether the Veteran's service-connected PTSD likely precludes gainful employment consistent with the Veteran educational attainment and occupational experience.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted. 
ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

For the increased rating claims, the Board finds that additional development is necessary before these claims are ready for appellate review on the merits as explained below.  

PTSD

The Veteran contends that the November 2016 VA PTSD examination is inadequate and that his PTSD symptoms have materially increased following the examination as to warrant a total rating.  See January 2017 Veteran statement.  He reported a psychiatric hospitalization from December 30, 2016 to January 6, 2017 at the VA Medical Center (VAMC) in Durham, North Carolina.  Id.

Review of the November 2016 VA PTSD examination report indicates that the VA examiner attributed the Veteran's psychiatric symptoms to an unspecified personality disorder, although she could not separate it from service-connected PTSD symptoms.  Her assessment of the Veteran's PTSD symptom severity is undermined by reports from both VA and private clinicians indicating PTSD symptoms of a significantly greater severity.  Then, the recent hospitalization records are highly relevant to the claim and must be obtained.  For these reasons, the PTSD claim must be remanded to obtain the recent VAMC Durham hospitalization records and provide an additional VA PTSD examination based upon the updated evidence.  




Neck, right knee, residuals right humerus fracture and residuals right femur fracture
 
The Veteran was afforded VA examinations for these orthopedic disabilities in November 2016.  He contends these examinations are inadequate due to their brevity.  See January 2017 statement.  The re-examinations were ordered to obtain clinical evaluations that comply with the decision by the United States Court of Appeals for Veterans' Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  As relevant, a more recent Court decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id. 

The November 2016 VA orthopedic examination reports do not include range of motion (ROM) studies for passive motion and as applicable to the right knee and right thigh, weight-bearing ROM studies.  Regarding repeated joint use over time, the November 2016 VA examiner reported functional loss from pain for the neck, right hip, right shoulder, and right knee.  However, he declined to provide an ROM loss estimate in terms of degrees during repeated use.  He cited reports of pain throughout the planes of motion.      

In this case, the Board finds that additional VA orthopedic examinations are needed to ascertain if there is additional motion loss during passive motion and for the right knee and right thigh, weight-bearing motion, as instructed by the September 2016 Board remand.  38 C.F.R. § 4.59; Correia, supra; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board also observes that the Sharp, supra, holding concerning any inability to estimate ROM loss in terms of degrees applies to pain from repetitive movement as noted in the November 2016 VA joint examination reports.  The November 2016 VA examination reports do not include an adequate explanation for why an estimate of ROM loss in terms of degrees due to functional impairment from pain on repeated use cannot be given in light of Sharp, supra.  See also VA's Clinician Guide, Ch. 11.  

In any subsequent VA orthopedic examination, the examiner must clearly state that he or she reviewed the record and attempted to elicit functional impairment information from the Veteran before stating that a degree estimate of ROM loss due to functional impairment cannot be given, and provide an explanation of any inability to estimate motion loss in terms of degrees.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the names and addresses of any and all health care providers who have provided any recent treatment for PTSD, cervical spine, right shoulder, right hip, and right knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain all newly identified medical records and associate them with the claims file. 

The AOJ should also obtain all outstanding VA treatment records, to include records from the VA Medical Center (VAMC) in Durham, North Carolina since November 8, 2016. 

2.  After associating all newly generated medical records with the electronic claims folder, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD from an appropriate examiner, other than the one conducting the November 2016 VA PTSD examination.  

The examination should be conducted in accordance with the current disability benefits questionnaire.

3.  After associating all newly generated medical records with the electronic claims folder, schedule a VA medical examination to ascertain the current severity and manifestations of the Veteran's service-connected healed non-displaced fracture, second cervical vertebra with degenerative disc changes at C6-7.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  

4.  After associating all newly generated medical records with the electronic claims folder, schedule a VA examination to ascertain the severity and manifestations of his service-connected post-operative fracture, right humerus with residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).

5.  After associating all newly generated medical records with the electronic claims folder, schedule a VA examination to ascertain the severity and manifestations of his service-connected post-operative open reduction internal fixation (ORIF) fracture, right femur with tendonitis of the hip.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).

6.  After associating all newly generated medical records with the electronic claims folder, schedule a VA examination to ascertain the severity and manifestations of his service-connected post-operative right knee anterior collateral ligament repair and positive Lachman's test, with mild degenerative joint disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).

7.  After the above development has been completed and any additional development deemed appropriate, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


